Carpenter, J.
Tlie facts found by the court below show conclusively that in no event is the plaintiff entitled to a judgment in his favor. The defendant received her deed before the plaintiff’s attachment, and caused it to be recorded in a reasonable time. That finding, being, as it is, upon a question of fact, is conclusive. We can neither review it, nor say as matter of law, from the facts stated, that the deed was not recorded within a reasonable time.
The view we take of this question renders it unnecessary for us to consider the other questions discussed, and which relate to the sufficiency of the constable’s bond, as the plaintiff, admitting the officer to bo duly qualified, acquired no lien by his attachment. The judgment was right therefore irrespective of the error, if there was one, in that branch of the case, and must be affirmed.
In this opinion the other judges concurred.